Kellam, J.
An application for a rebearing of this case having been duly made, and an oral argument, by special order, having been allowed and heard, the majority of the court now adhere to the former opinion, published in 62 N. W. 975, 7 S. D. 9. For myself, I think the case should be remanded for further investigation, of the.question whether the consideration claimed to have been paid for the waterworks was actually received, and beneficially used, by the city. As this question is not considered material by the majority of the-court, I do not discuss it, merely suggesting my own opinion that, if it was so received and used, the city should not be allowed to recover the plant, and at the same time retain the consideration which it received for a conveyance of it. The petition for a rehearing is denied.